897 F.2d 1168
283 U.S.App.D.C. 146
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Raymond E. ALLEN, Petitioner,v.GEORGE HYMAN CONSTRUCTION COMPANY and Office of Workmen'sCompensation Programs, U.S. Department of Labor,Respondents.
No. 89-1072.
United States Court of Appeals, District of Columbia Circuit.
March 13, 1990.

Before RUTH B. GINSBURG, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from the United States Department of Labor, Benefits Review Board, and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the petition for review be denied.  The Benefits Review Board properly concluded that the decision of the Administrative Law Judge was based on substantial evidence in the record.   See O'Keefe v. Smith, Hinchman and Grylls Associates, Inc., 380 U.S. 359, 362 (1965) (per curiam);  Parklands, Inc. v. Director, OWCP, 877 F.2d 1030, 1035 (D.C.Cir.1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.